 1   Matthew S. Da Vega (Cal. Bar No. 195443)
     DA VEGA | FISHER | MECHTENBERG, LLP
 2   940 Stewart Drive
     Sunnyvale, California 94085
 3   Telephone: (408) 758-8974
     Facsimile: (877) 535-9358
 4   E-mail: Mdavega@mdmflaw.com

 5   Attorneys for Plaintiff Coco Dey
     Dylan B. Carp (Cal. Bar No. 196846)
 6   JACKSON LEWIS P.C.
     50 California Street, 9th Floor
 7   San Francisco, California 94111
     Telephone: (415) 394-9400
 8   Facsimile: (415) 394-9401
     E-mail: Dylan.Carp@jacksonlewis.com
 9
     David K. Montgomery (Cal. Bar No. 120066)
10   JACKSON LEWIS P.C.
     201 E. Fifth Street, 26th Floor
11
     Cincinnati, Ohio 45202
12   Telephone: (513) 898-0050
     Facsimile: (513) 898-0051
13   E-mail: David.Montgomery@jacksonlewis.com

14   Attorneys for Defendants
     CARDINAL HEALTH 200, LLC
15   and BRADLY COLLINS

16                                UNITED STATES DISTRICT COURT
17                            NORTHERN DISTRICT OF CALIFORNIA
18    COCO DEY, an individual,                              Case No. 5:18-CV-05348-NC
19                       Plaintiff,                         STIPULATON AND ORDER FOR
                                                            DISMISSAL WITH PREJUDICE
20           v.

21    CARDINAL HEALTH 200, LLC;
      BRADLY COLLINS,
22
                         Defendants.
23

24          Plaintiff Coco Dey and Defendants Cardinal Health 200, LLC and Bradly Collins
25   (collectively referred to as the “Parties”) in this action, acting through counsel, and pursuant to
26   Federal Rule of Civil Procedure 41(a)(1)(A)(ii) hereby stipulate, in consideration of a negotiated
27   settlement executed by them on September 20, 2019 (“Confidential Settlement Agreement”), to the
28   Dismissal With Prejudice of this action, including all claims and counterclaims stated herein against
                                                       1                          Case No. 5:18-CV-05348-NC
                         STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
 1   all Parties, with each party to bear its own attorneys’ fees and costs. The Court shall retain
 2   jurisdiction to enforce the terms of the Parties’ Confidential Settlement Agreement.
 3            WHEREFORE, the Parties hereby request this Honorable Court to enter an order dismissing
 4   the above matter with prejudice, including all claims, counterclaims, and causes of action, and for
 5   such other and further relief as the Court may deem appropriate.
 6   Dated: September 30, 2019                              DA VEGA, FISHER, MECHTENBERG
                                                            LLP
 7
                                                    By:     /s/ Matthew S. Da Vega             ____
 8                                                          Matthew S. Da Vega
                                                            Attorney for Plaintiff
 9                                                          COCO DEY
10   Dated: September 30, 2019                              JACKSON LEWIS P.C.
11                                                  By:     /s/ Dylan Carp       ____
                                                            Dylan Carp
12                                                          David K. Montgomery
                                                            Attorney for Defendants
13                                                          CARDINAL HEALTH 200, LLC and
                                                            BRADLY COLLINS
14

15                                             ATTESTATION

16            Concurrence in the filing of this document has been obtained from each of the individual(s)
17   whose electronic signature is attributed above.
18   Dated:    October 9, 2019
                                                    ___     s/Dylan B. Carp_______________________
19
                                                             Dylan B. Carp
20                                                  ORDER
21            The stipulation is approved. The entire action, including all claims and counterclaims stated
22   herein against all parties, is hereby dismissed with prejudice.
23
                                                                             S DISTRICT
                                                                          ATE           C
24                                                                       T
                                                                                           O




     IT IS SO ORDERED:
                                                                    S




                                                                                            U
                                                                   ED




                                                                                             RT
                                                               UNIT




25                                                                                   TED
                                                                                 GRAN
                                                                                               R NIA




26   Dated: October 9, 2019                                 _____________________________
                                                            Nathanael Cousins                  usins
                                                                                      ael M. Co Judge
                                                               NO




                                                            United States   N  th a n
                                                                             Magistrate
                                                                             a
                                                                                            FO




27                                                                   Judg e
                                                                RT




                                                                                            LI




                                                                        ER
                                                                   H




                                                                                           A




28                                                                           N  C
                                                                              F
                                                                D IS T IC T O
                                                                      R
                                                   2                      Case No. 5:18-CV-05348-NC
                           STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
